DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6-9, 11-16 and 18-26 have been examined.
Claims 2, 5, 10 and 17 have been cancelled.
All other claims have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6-9, 11-16 and 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, 11-16 and 18-26 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Nemeth et al. USPAP 2021/0347,370.
As per claims 1, 9 and 16, Nemeth discloses a system/method for implementing an automobile electronic control function on an automobile, wherein the system comprises: a plurality of automobile parts located on the automobile, wherein the plurality of automobile parts comprises a first automobile part and a second automobile part, the first automobile part is configured to perform only a first execution function, the second automobile part is configured to perform an electronic control function for performing a second execution function; and
Nemeth discloses via figure 2:

    PNG
    media_image1.png
    492
    674
    media_image1.png
    Greyscale

a vehicle integration unit (VIU) connected to the plurality of automobile parts, wherein the VIU comprises a processor, the VIU is configured to obtain a first control information of the first automobile part, the VIU is configured to obtain a second control information of the second automobile part (ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19) the VIU is configured to control, based on the first control information, the first automobile part to perform the first execution function, and the VIU is configured to cooperate with the electronic control function to control, based on the second control information, the second automobile part to perform the second execution function (claim 16; p’s 25-30, 39, 53, 7-19; ab; fig’s 2 and 3).
Nemeth discloses via its abstract:
“A vehicle control system has a first communication network, a first operation component, a first vehicle control unit connected to the communication network and to the first operation component, wherein the first vehicle control unit is configured to control a first data connection between the first operation component and the first vehicle control unit by a first signal to the first operation component, and a second vehicle control unit connected to the first operation component, wherein the second vehicle control unit is configured to control a second data connection between the first operation component and the second vehicle control unit by a second signal to the first operation component. The first data connection and the second data connection can be controlled so that at least one of the first data connection and the second data connection is enabled or disabled.”

As can clearly be seen from the above cited abstract, there is a first vehicle control (first automobile part) and a second vehicle control (second automobile part).  Further Nemeth discloses a “first operation component” (vehicle integration unit VIU)), to which the first vehicle control and second vehicle control are connected.  Hence the first operation component of Nemeth is functioning as a vehicle integration unit that is connected to a first vehicle control (first automobile part) and a second vehicle control (second automobile part).  Information (data) is passed between the first vehicle control (first automobile part) and a second vehicle control (second automobile part) to the “first operation component” (vehicle integration unit VIU) of Nemeth and Nemeth explicitly discloses the “first operation component” (VIU) controlling the various, i.e. first and second control unit and hence controlling a first and second automobile part.  Different words can be used to describe the same idea or item. 

As per claims 3, 11 and 19, Nemeth discloses wherein the electronic control function includes a data processing function or a logic control function (ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 25 of Nemeth discloses:
[0025] According to the invention, a method of controlling a vehicle by means of a vehicle control system is provided. The vehicle control system may comprise a first communication network, a first operation component, a first vehicle control unit connected to the communication network and to the first operation component, and a second vehicle control unit connected to the first operation component. The method comprises acts of enabling a first data connection between the first operation component and the first vehicle control unit by a first signal to the first operation component, receiving data from the first operation component via the first data connection at the first vehicle control unit, determining that the data received from the first operation component is erroneous, sending a signal from the first vehicle control unit to the first operation component to disable the first data connection between the first operation component and the first vehicle control unit and disabling the first data connection between the first operation component and the first vehicle control unit.

As per claims 4, 12 and 20, Nemeth discloses wherein the plurality of automobile parts further comprises a third automobile part configured to perform a logic control 
[0027] According to an embodiment, disabling the first data connection between the first operation component and the first vehicle control unit includes physically separating a communication line between the first operation component and the first vehicle control unit. The first data connection between the first operation component and the first vehicle control unit can comprise a switch connected to the communication line comprising one of an opto-coupler, a galvanic switch or an inductive coupling switch. The switch can be actuated by the first operation component which can receive a corresponding control signal from the first vehicle control unit via a signal line or wirelessly. By actuating the switch the communication line is physically separated. The control signal can be send from the first vehicle control unit to the first operation component by the first vehicle control unit controlling a wake-up line between the first vehicle control unit and the first operation component, e.g. by pulling to logical low level. However, the signal can also be transferred in a different way, for example, wirelessly.

As per claims 6 and 22, Nemeth discloses wherein the system further comprises a domain controller (DC), wherein the DC is configured to send a control information to the VIU (claim 16; p’s 7-19; ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53) as per the discussion 

    PNG
    media_image2.png
    481
    665
    media_image2.png
    Greyscale


As per claims 7 and 21, Nemeth discloses wherein the system further comprises a central computing platform (CCP), wherein the CCP is configured to send a control information to the VIU (p’s 39, 53; claim 16; p’s 7-19; ab, p’s 25-30; fig’s 3 and 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via p53:
[0053] FIG. 2 describes an example of a method 100 of operating a vehicle control system that can be carried out by the vehicle control system described in FIG. 1 without any limitation to this example. According to the example method 100 data are received from the first operation component at the first vehicle control unit at 110. A corresponding data connection between the 1.sup.st operation component and the 1.sup.st vehicle control unit has been enabled. At 120 the first vehicle control unit determines whether the data received from the first operation component is erroneous. If it is determined that the data is correct, the data will be processed as correct data by the vehicle control system. If it is determined that the data is not correct, i.e. erroneous, the method continues to 130, where a signal is sent from the first vehicle control unit to the first operation component to disable the first data connection between the first operation component and the first vehicle control unit. The signal can be received by the first operation component, in particular, by a transceiver arranged in the first operation component. Subsequently, in response to the signal the first data connection between the first operation component and the first vehicle control unit is disabled at 140. The first data connection can be physically separated by operating or actuating a switch such as an opto-coupler included in the data connection or a corresponding communication line. This has the effect that the error will be blocked from propagating to the vehicle control unit or to other operation components connected to the first operation component.

As per claim 8 and 23, Nemeth discloses wherein the VIU is configured to generate a control information (fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19; ab, p’s 25-30) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via p28:
first operation component may comprise one or more transceivers connecting the first operation component to at least one of the first and second vehicle control units, respectively, as described above with regard to the system. Each of the one or more transceivers can be coupled or connected with the switch mentioned above and can be connected to a communication line between the first operation component and the first vehicle control unit or a communication line between the first operation component and the second vehicle control unit so that data can be transferred between the first operation component and the first and second vehicle control units. Each of the one or more transceivers can also be coupled or connected to one or more other operation components. In addition, each of the one or more transceivers can be coupled to at least one of the first and second vehicle control units by a wake-up line or another signal line or wirelessly to receive one or more control signals from the first and second vehicle control units, respectively.

As per claim 13, Nemeth discloses wherein the VIU is configured to implement some or all electronic control functions of the plurality of automobile parts (p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via p39:
[0039] According to an embodiment, the method further comprises acts of enabling a third data connection between a second operation component, which is connected in parallel with the first operation component to the first and second vehicle control units, and the first vehicle control unit by a third first operation component, receiving data from the second operation component via the third data connection at the first vehicle control unit, determining that the data received from the second operation component is erroneous, sending a signal from the first vehicle control unit to the second operation component to disable the third data connection between the second operation component and the first vehicle control unit and disabling the third data connection between the second operation component and the first vehicle control unit.

As per claims 14 and 25, Nemeth discloses wherein the VIU is configured to:
obtain second data from the plurality of automobile parts, and perform first processing on the second data to obtain the first data, and the first processing comprises at least one of: data processing on the second data from the plurality of automobile parts, protocol conversion on the second data from the plurality of automobile parts, or encapsulating the second data from the plurality of automobile parts according to a transmission protocol (ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, 
Nemeth discloses via figure 2:

    PNG
    media_image1.png
    492
    674
    media_image1.png
    Greyscale

a vehicle integration unit (VIU) connected to the plurality of automobile parts,

As per claims 15 and 26, Nemeth discloses wherein the plurality of automobile parts further comprises a second automobile part configured to: obtain third data, and perform second processing on the third data to obtain the first data, and the second processing comprises at least one of: data processing on the third data, encapsulating the third data according to a transmission protocol, or data format conversion on the third data (p’s 7-19; ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via figure 3:

    PNG
    media_image2.png
    481
    665
    media_image2.png
    Greyscale

As per claim 18 and 24, Nemeth discloses wherein the method further comprises: obtaining, by the VIU, first data from the plurality of automobile parts; and sending, by the VIU, the first data to an automobile controller of the automobile (claim 16; p’s 7-19; ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via claim 16:
“16. A vehicle control system, comprising: a first communication network; a first operation component, a first vehicle control unit connected to the communication network and to the first operation component, wherein the first vehicle control unit is configured to control a first data connection between the first operation component and the first vehicle control unit (1) by a first signal to the first operation component; and second vehicle control unit connected to the first operation component, wherein the second vehicle control unit is configured to control a second data connection between the first operation component and the second vehicle control unit by a second signal to the first operation component, wherein the first data connection and the second data connection are controllable so that at least one of the first data connection and the second data connection is enabled or disabled.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 11-16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. USPAP 2021/0347370, and further in view of Griffey USPAP 2020/0348713.
As per claims 1, 9 and 16, Nemeth discloses a system/method for implementing an automobile electronic control function on an automobile, wherein the system comprises: a plurality of automobile parts located on the automobile, wherein the plurality of automobile parts comprises a first automobile part and a second automobile part, the first automobile part is configured to perform only a first execution function, the second automobile part is configured to perform an electronic control function for performing a second execution function; and


    PNG
    media_image1.png
    492
    674
    media_image1.png
    Greyscale

a vehicle integration unit (VIU) connected to the plurality of automobile parts, wherein the VIU comprises a processor, the VIU is configured to obtain a first control information of the first automobile part, the VIU is configured to obtain a second control information of the second automobile part (ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19) the VIU is configured to control, based on the first control information, the first automobile part to perform the first execution function, and the VIU is configured to cooperate with the electronic control function to control, based on the second control information, the second automobile part to perform the second execution function (claim 16; p’s 25-30, 39, 53, 7-19; ab; fig’s 2 and 3).
Nemeth discloses via its abstract:
vehicle control system has a first communication network, a first operation component, a first vehicle control unit connected to the communication network and to the first operation component, wherein the first vehicle control unit is configured to control a first data connection between the first operation component and the first vehicle control unit by a first signal to the first operation component, and a second vehicle control unit connected to the first operation component, wherein the second vehicle control unit is configured to control a second data connection between the first operation component and the second vehicle control unit by a second signal to the first operation component. The first data connection and the second data connection can be controlled so that at least one of the first data connection and the second data connection is enabled or disabled.”

As can clearly be seen from the above cited abstract, there is a first vehicle control (first automobile part) and a second vehicle control (second automobile part).  Further Nemeth discloses a “first operation component” (vehicle integration unit VIU)), to which the first vehicle control and second vehicle control are connected.  Hence the first operation component of Nemeth is functioning as a vehicle integration unit that is connected to a first vehicle control (first automobile part) and a second vehicle control (second automobile part).  Information (data) is passed between the first vehicle control (first automobile part) and a second vehicle control (second automobile part) to the “first operation component” (vehicle integration unit VIU) of Nemeth and Nemeth explicitly discloses the “first operation component” (VIU) controlling the various, i.e. first and 

Nemeth discloses all the limitations of the invention, however, arguendo, if Nemeth is or might be interpreted such that it might not explicitly disclose a plurality of automobile parts, then Griffey discloses a plurality of automobile parts (ab; p’s 42-51; claims 1; p’s 6-7, 18-19, 37-39; fig’s 6, 4 and 5).  If this interpretation is taken, then it would have been obvious to modify Nemeth to include a plurality of automobile parts such as that taught by Griffey in order to have the controller 106 may be configured to identify a selected component of the work vehicle 10 to be controlled via an operator control device of the vehicle 10. As described above, the operator control device 24 
may be configured to selectively receive one or more operator inputs associated                with controlling the operation of first and second components of the vehicle 10. In one embodiment, the first vehicle component may correspond to a powertrain component
(e.g., the engine 26, the transmission 28, and/or the like) of the vehicle 10, while the second vehicle component may correspond to a work implement (e.g., the loader 30, the backhoe 34, and/or the like) of the vehicle 10. In another embodiment, the first vehicle component may correspond to a first work implement (e.g., one of the loader 30 or the backhoe 34) of the vehicle 10, while the second vehicle 
component may correspond to a second work implement (e.g., the other of the loader 30 or the backhoe 34). As such, the selected component of the vehicle 10 may generally correspond to which one of the first or second vehicle components that the operator would like to control with the operator control device 24. In this regard, the 106 may be configured to receive data indicative of the selected component of the vehicle 10 from the operator input device 102 and/or the sensor(s) 104 (e.g., via the communicative link 112). Thereafter, the controller 106 may be configured to process/analyze the received data to identify one of the first or second vehicle 
components as the selected component. For instance, the controller 106 may include a look-up table(s), suitable mathematical formula, and/or algorithms stored within its memory 110 that correlates the received data to the selected component. In alternative embodiments, the controller 106 may be configured to one of any suitable number of components, such as three or more components, as the selected component (Griffey, p42).

As per claims 3, 11 and 19, Nemeth discloses wherein the electronic control function includes a data processing function or a logic control function (ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 25 of Nemeth discloses:
[0025] According to the invention, a method of controlling a vehicle by means of a vehicle control system is provided. The vehicle control system may comprise a first communication network, a first operation component, a first vehicle control unit connected to the communication network and to the first operation component, and a second vehicle control unit connected to the first operation component. The method comprises acts of enabling a first data connection between the first operation component and the first vehicle control unit by a first signal to first operation component, receiving data from the first operation component via the first data connection at the first vehicle control unit, determining that the data received from the first operation component is erroneous, sending a signal from the first vehicle control unit to the first operation component to disable the first data connection between the first operation component and the first vehicle control unit and disabling the first data connection between the first operation component and the first vehicle control unit.

As per claims 4, 12 and 20, Nemeth discloses wherein the plurality of automobile parts further comprises a third automobile part configured to perform a logic control function, a data processing function, and an execution function (p’s 7-19; ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via p27:
[0027] According to an embodiment, disabling the first data connection between the first operation component and the first vehicle control unit includes physically separating a communication line between the first operation component and the first vehicle control unit. The first data connection between the first operation component and the first vehicle control unit can comprise a switch connected to the communication line comprising one of an opto-coupler, a galvanic switch or an inductive coupling switch. The switch can be actuated by the first operation component which can receive a corresponding control signal from the first vehicle control unit via a signal line or wirelessly. By actuating the switch the first vehicle control unit to the first operation component by the first vehicle control unit controlling a wake-up line between the first vehicle control unit and the first operation component, e.g. by pulling to logical low level. However, the signal can also be transferred in a different way, for example, wirelessly.

As per claims 6 and 22, Nemeth discloses wherein the system further comprises a domain controller (DC), wherein the DC is configured to send a control information to the VIU (claim 16; p’s 7-19; ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via figure 3:

    PNG
    media_image2.png
    481
    665
    media_image2.png
    Greyscale


As per claims 7 and 21, Nemeth discloses wherein the system further comprises a central computing platform (CCP), wherein the CCP is configured to send a control information to the VIU (p’s 39, 53; claim 16; p’s 7-19; ab, p’s 25-30; fig’s 3 and 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via p53:
[0053] FIG. 2 describes an example of a method 100 of operating a vehicle control system that can be carried out by the vehicle control system described in FIG. 1 without any limitation to this example. According to the example method 100 data are received from the first operation component at the first vehicle control unit at 110. A corresponding data connection between the 1.sup.st operation component and the 1.sup.st vehicle control unit has been enabled. At 120 the first vehicle control unit determines whether the data received from the first operation component is erroneous. If it is determined that the data is correct, the data will be processed as correct data by the vehicle control system. If it is determined that the data is not correct, i.e. erroneous, the method continues to 130, where a signal is sent from the first vehicle control unit to the first operation component to disable the first data connection between the first operation component and the first vehicle control unit. The signal can be received by the first operation component, in particular, by a transceiver arranged in the first operation component. Subsequently, in response to the signal the first data connection between the first operation component and the first vehicle control unit is disabled at 140. The first data connection can be physically separated by operating or actuating a switch such as an opto-coupler included in the data connection or a corresponding communication line. This has the effect that the error will be blocked from propagating to the vehicle control unit or to other operation components connected to the first operation component.

As per claim 8 and 23, Nemeth discloses wherein the VIU is configured to generate a control information (fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19; ab, p’s 25-30) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via p28:
[0028] The first operation component may comprise one or more transceivers connecting the first operation component to at least one of the first and second vehicle control units, respectively, as described above with regard first operation component and the first vehicle control unit or a communication line between the first operation component and the second vehicle control unit so that data can be transferred between the first operation component and the first and second vehicle control units. Each of the one or more transceivers can also be coupled or connected to one or more other operation components. In addition, each of the one or more transceivers can be coupled to at least one of the first and second vehicle control units by a wake-up line or another signal line or wirelessly to receive one or more control signals from the first and second vehicle control units, respectively.

As per claim 13, Nemeth discloses wherein the VIU is configured to implement some or all electronic control functions of the plurality of automobile parts (p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via p39:
[0039] According to an embodiment, the method further comprises acts of enabling a third data connection between a second operation component, which is connected in parallel with the first operation component to the first and second vehicle control units, and the first vehicle control unit by a third signal sent to the first operation component, receiving data from the second operation component via the third data connection at the first vehicle control unit, determining that the data received from second operation component is erroneous, sending a signal from the first vehicle control unit to the second operation component to disable the third data connection between the second operation component and the first vehicle control unit and disabling the third data connection between the second operation component and the first vehicle control unit.

As per claims 14 and 25, Nemeth discloses wherein the VIU is configured to:
obtain second data from the plurality of automobile parts, and perform first processing on the second data to obtain the first data, and the first processing comprises at least one of: data processing on the second data from the plurality of automobile parts, protocol conversion on the second data from the plurality of automobile parts, or encapsulating the second data from the plurality of automobile parts according to a transmission protocol (ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16; p’s 7-19) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, 
Nemeth discloses via figure 2:

    PNG
    media_image1.png
    492
    674
    media_image1.png
    Greyscale

a vehicle integration unit (VIU) connected to the plurality of automobile parts,

As per claims 15 and 26, Nemeth discloses wherein the plurality of automobile parts further comprises a second automobile part configured to: obtain third data, and perform second processing on the third data to obtain the first data, and the second processing comprises at least one of: data processing on the third data, encapsulating the third data according to a transmission protocol, or data format conversion on the third data (p’s 7-19; ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53; claim 16) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via figure 3:

    PNG
    media_image2.png
    481
    665
    media_image2.png
    Greyscale

As per claim 18 and 24, Nemeth discloses wherein the method further comprises: obtaining, by the VIU, first data from the plurality of automobile parts; and sending, by the VIU, the first data to an automobile controller of the automobile (claim 16; p’s 7-19; ab, p’s 25-30; fig’s 3 and 2; p’s 39, 53) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Nemeth discloses via claim 16:
“16. A vehicle control system, comprising: a first communication network; a first operation component, a first vehicle control unit connected to the communication network and to the first operation component, wherein the first vehicle control unit is configured to control a first data connection between the first operation component and the first vehicle control unit (1) by a first signal to the first operation component; and second vehicle control unit connected to the first operation component, wherein the second vehicle control unit is configured to control a second data connection between the first operation component and the second vehicle control unit by a second signal to the first operation component, wherein the first data connection and the second data connection are controllable so that at least one of the first data connection and the second data connection is enabled or disabled.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-9, 11-16 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The novelty of the invention is unclear.  There are two parts of a vehicle that perform different functions.  The applicant uses the term “a vehicle integration unit (VIU)” which is able to control these two parts.  This VIU is basically a controller that is able to control the two parts of the vehicle performing different functions.  This is very well known in the art.  I.e. controlling multiple parts of a vehicle via a controller.  This controller, which the applicant has chosen to call VIU, gets information from two parts of the vehicle and then is able to control the two parts of the vehicle.  The office fails to see 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (U.S. patent application publication 2017/0336802) discloses a connected vehicle receiving cached electronic control unit ("ECU" if singular or "ECUs" if plural) mapping solutions via a network.  Some implementations of a method for a vehicle may include identifying a presence of one or more functions associated with a vehicle control system.  The method may include generating a query including a mapping problem describing one or more questions about 

Watts (U.S. patent application publication 2007/0067082) discloses an electronic control unit for a vehicle configured to control a first and at least a second vehicle function.  The electronic control unit includes a first microcontroller that is configured to control the first vehicle function.  The electronic control unit also includes at least a second microcontroller that is configured to control the at least second vehicle function.  A communication system located within the electronic control unit transfers information between the first microcontroller and the at least second microcontroller. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667